Exhibit 10.56
ASSET MANAGEMENT AGREEMENT
Identifier: JOHND2011-SSTFSS- TCO #2.1
Page 1 of 3
          This Asset Management Agreement (“AMA”) is a contract by and between
John D. Oil and Gas Marketing, LLC (“John D.”) and Gas Natural Service Company,
LLC (“Service Company”) which permits Service Company to use John D.’s Service
Agreement #99046 (hereinafter the “FSS” agreement) and #99048 (hereinafter the
“SST” agreement) for the transportation and storage of natural gas on Columbia
Gas Transmission, LLC (“Columbia”). John D. and Service Company (jointly “The
Parties”) expressly agree to use the 2006 version of the North American Energy
Standards Board contract (the “NAESB” contract), as modified by the Parties, for
such natural gas sales from Service Company to John D. as may occur, from
time-to-time, as evidenced by a valid confirmation agreement. Therefore, this
AMA incorporates the provisions of the NAESB contract unless a specific
provision of the AMA expressly contradicts a provision of the NAESB contract.

  1.   Asset Management Agreement. John D. and Service Company agree that
Service Company shall become the Asset Manager of John D. for the FSS and SST
service agreements.     2.   Regulatory Compliance. It is the express intention
of John D. and of Service Company to comply with all aspects of the rules,
regulations and decisions of the Federal Energy Regulatory Commission (the
“FERC”) regarding Asset Management Agreements that were in effect at the time of
execution of this Addendum, or as such rules, regulations and decisions may be
changed throughout the term of the AMA. Deviations from such rules, regulations
and decisions of the FERC related to AMAs are due to mistake or inadvertence and
not to intent. If an action occurs that results in a material deviation from the
rules, regulations or decisions of the FERC, John D. and Service Company pledge
to make a good faith effort to rectify such deviations, when discovered by
either or both of them.     3.   Term of Contract. This AMA shall commence upon
execution by duly authorized representatives of each Signatory. The provisions
of the AMA governing the release to Service Company of John D’s FSS and SST
service agreements, and all revisions thereto,

 



--------------------------------------------------------------------------------



 



  4.   with Columbia may be terminated upon the mutual written agreement of the
Parties or unilaterally upon thirty (30) days prior written notice by John D. to
Service Company.     5.   Pricing of Released Capacity. Service Company agrees:
(1) to assume all the rights and obligations specified in the FSS and SST
Service Agreements, including payment of all costs related to such Service
Agreements including but not limited to rates, fuel charges, authorized or
unauthorized over-run charges, penalties or fees as are approved by the FERC for
Columbia’s FSS and SST service agreements; and (2) to hold John D. harmless from
the incurrence of all such Service Agreement costs. Service Company shall have
the absolute right to receive any FERC ordered refunds or rebates allocated to
each Service Agreement.     6.   Express Conditions — Rights of Recall. The
Parties agree that the underlying Service Agreements include natural gas storage
services. Therefore, John D. agrees that Service Company will have full
beneficial use of the FSS and SST capacity specified in such Service Agreements
EXCEPT Service Company agrees that John D. may on any day recall, for storage
withdrawals or injections as applicable, up to 100 percent of the daily contract
demand from the Service Company’s capacity under either or both such Service
Agreements.         The price of the natural gas so delivered shall be as
specified in a confirmation agreement to the NAESB base sales contract.     7.  
Appointment of Agent on Columbia. John D. agrees to tender this capacity release
transaction for timely posting on Columbia’s internet website in accord with the
rules and regulations of the FERC and Columbia’s tariff and to timely post
capacity recalls, if any.     8.   Assignment: All of the covenants, conditions
and obligations of this contract shall extend to and be binding upon the heirs,
personal representatives, successors and assigns respectively of the parties
hereto, provided, however, that this contract shall not be assigned by John D.
or by the Service Company without the written consent of the other parties,
which consent shall not be unreasonably withhold. Notwithstanding the foregoing,
no consent shall be required if John D. assigns this contract to an affiliated
marketing company or if the Service Company assigns this contract to an
affiliated Service Company. For purposes of this contract an affiliate shall
mean an entity or person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with,
such first entity or person.

            THEREFORE, Service Company agrees to become the Asset Manager and
Agent of John D. as described above, and Service Company agrees to enter into a
pre-arranged capacity release of Service Agreement #99048 for SST capacity and
Service Agreement #99046 for FSS capacity on the Columbia pipeline, subject to
John D’s rights of recall as specified above, which

 



--------------------------------------------------------------------------------



 



ASSET MANAGEMENT AGREEMENT
Identifier: JOHND2011-SSTFSS- TCO #2.1
are not to be diminished by any contract entered into by Service Company or its
assignees with John D. or with any other third party, whether affiliated or not
affiliated.
     IN WITNESS WHEREOF, the Parties have executed this Asset Management
Agreement.
This AMA may be executed in counterparts, an original of each signed AMA to be
delivered to the counterparty.

            Asset Manager: Gas Natural Service Company, LLC
      By:   /s/ Jonathan A. Harrington         Name:   Jonathan A. Harrington   
    Title:   Controller, Gas Natural, Inc.       Date:2/24/2011        Capacity
Releaser: John D. Oil and Gas
             Marketing, LLC
      By:   /s/ Rebecca Howell         Name:   Rebecca Howell        Title:  
Controller & Secretary       Date: 2/24/2011   

 